      Case
       Case5:19-cv-03068-JHS
            5:19-cv-03068-JHS Document
                               Document26-1
                                        28 Filed
                                            Filed05/06/20
                                                  03/10/20 Page
                                                            Page11ofof11
           1<
           I




                        IN THE UNITED STATES DI.STRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CARLOS UBEN-SANCHEZ                                             CIVIL ACTION

                v.
SUPERINTENDENT GEORGE
MILLER, et. al                                                  No. 19-3068


                                          ORDER

      AND NOW, this 6th          day of         May           , 2020, upon careful and

independent consideration of the petition for writ of habeas corpus, and after review of

the Report.and Recommendation of United States Magistrate Judge Elizabeth T. Hey, IT

IS ORDERED that:

       1. The Report and Recommendation is APPROVED and ADOPTED.

      2. The petition for a writ of habeas corpus is DISMISSED AS UNTIMELY.

      3. There is no basis for the issuance of a certificate of appealability.


                                             BY THE COURT:


                                              /s/ Joel H. Slomsky
                                             JOEL H. SLOMSKY, J.
